EXHIBIT 10.1

BEVERLY HILLS STATUTORY TRUST 2006

$20,000,000

Floating Rate Capital Securities

Fully and Unconditionally Guaranteed as to Distributions

and Other Payments by

BEVERLY HILLS BANCORP INC.

PLACEMENT AGREEMENT

May 16, 2006

ABN AMRO, INC.

Park Avenue Plaza, 55 East 52nd Street

New York, New York 10055

Ladies and Gentlemen:

Beverly Hills Bancorp Inc., a bank holding company incorporated in Delaware (the
“Company”) and Beverly Hills Statutory Trust 2006, a Delaware statutory trust
(the “Trust”), propose, subject to the terms and conditions stated herein, to
issue and sell 20,000,000 of Floating Rate Capital Securities of the Trust (the
“Capital Securities”), having a stated liquidation amount of $1,000 per capital
security and bearing a variable distribution rate per annum, reset quarterly,
equal to LIBOR (as defined in the Indenture (as defined below)) plus 1.55% (the
“Floating Rate”). ABN AMRO, INC. is acting as the exclusive agent of the Company
and the Trust in connection with the offering of the Capital Securities.

The Capital Securities will be fully and unconditionally guaranteed on a
subordinated basis by the Company with respect to distributions and amounts
payable upon liquidation, redemption or repayment (the “Guarantee”) pursuant to
the Guarantee Agreement (the “Guarantee Agreement”), to be dated as of the
Closing Date specified in Section 3 hereof, and executed and delivered by the
Company and Wilmington Trust Company, as trustee (the “Guarantee Trustee”), for
the benefit of the holders from time to time of the Capital Securities. The
entire proceeds from the sale of the Capital Securities will be combined with
the entire proceeds from the sale by the Trust to the Company of its common
securities (the “Common Securities”), and will be used by the Trust to purchase
$20,619,000 in principal amount of the Floating Rate Junior Subordinated Debt
Securities due 2036 of the Company (the “Subordinated Debt Securities”). The
Capital Securities and the Common Securities of the Trust will be issued
pursuant to the Amended and Restated Declaration of Trust (the “Declaration”),
to be dated as of the Closing Date among the Company, as sponsor, the
Administrator(s) named therein (the “Administrators”), Wilmington Trust Company,
as Delaware trustee (the “Delaware Trustee”),



--------------------------------------------------------------------------------

Wilmington Trust Company, as institutional trustee (the “Institutional
Trustee”), and the holders from time to time of undivided beneficial interests
in the assets of the Trust. The Subordinated Debt Securities will be issued
pursuant to an Indenture, to be dated as of the Closing Date (the “Indenture”),
between the Company and Wilmington Trust Company, as indenture trustee (the
“Indenture Trustee”).

The Capital Securities, the Common Securities and the Subordinated Debt
Securities are collectively referred to herein as the “Securities.” This
Agreement, the Indenture, the Declaration, the Guarantee Agreement, the Common
Securities Subscription Agreement, the Capital Securities Subscription Agreement
and the Securities are referred to collectively as the “Operative Documents.”
Capitalized terms used herein without definition have the respective meanings
specified in the Declaration.

The Securities have not been and will not be registered under the Securities Act
of 1933, as amended (the “Securities Act”).

1. Representations and Warranties. The Company and the Trust jointly and
severally represent and warrant to, and agree with you and the Purchaser (as
defined in Section 2 hereof) as set forth below in this Section 1 (provided,
that, none of the following representations or warranties apply or relate to any
acts or omissions by you).

(a) Neither the Company nor the Trust, nor any of their Affiliates (as defined
in Rule 501(b) of Regulation D under the Securities Act (“Regulation D”)), nor
any person acting on its or their behalf has, directly or indirectly, made
offers or sales of any security, or solicited offers to buy any security, under
circumstances that would require the registration of any of the Securities under
the Securities Act.

(b) Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of any of the Securities.

(c) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Securities Act.

(d) Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf, has engaged or will engage in any directed
selling efforts with respect to the Securities within the meaning of Regulation
S.

(e) Neither the Company nor the Trust is, nor after giving effect to the
offering and sale of the Securities will be, an “investment company” or an
entity “controlled” by an “investment company,” required to be registered under
the Investment Company Act of 1940, as amended (the “Investment Company Act”).

(f) Neither the Company nor the Trust has paid or agreed to pay to any person
any compensation for soliciting another to purchase any of the Securities
(except as contemplated by this Agreement).



--------------------------------------------------------------------------------

(g) The Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, 12 Del. C. 3801, et
seq. (the “Statutory Trust Act”) with the power and authority to own property
and to conduct the business it transacts and proposes to transact and to enter
into and perform its obligations under the Operative Documents. The Trust is
duly qualified to transact business as a foreign entity and is in good standing
in each jurisdiction in which such qualification is necessary, except where the
failure to so qualify or be in good standing would not have a material adverse
effect on such Trust. The Trust is not a party to or otherwise bound by any
agreement other than the Operative Documents. The Trust is and will, under
current law, be classified for federal income tax purposes as a grantor trust
and not as an association taxable as a corporation.

(h) The Declaration has been duly authorized by the Company and, on the Closing
Date, will have been duly executed and delivered by the Company and the
Administrators of the Trust, and, assuming due authorization, execution and
delivery by the Delaware Trustee and the Institutional Trustee, be a valid and
binding obligation of the Company and such Administrators, enforceable against
them in accordance with its terms, subject to applicable bankruptcy, insolvency
and similar laws affecting creditors’ rights generally and to general principles
of equity (“Bankruptcy and Equity”). Each of the Administrators of the Trust is
an employee or a director of the Company and has been duly authorized by the
Company to execute and deliver the Declaration.

(i) Each of the Guarantee Agreement and the Indenture has been duly authorized
by the Company and, on the Closing Date will have been duly executed and
delivered by the Company, and, assuming due authorization, execution and
delivery by the Guarantee Trustee, in the case of the Guarantee, and by the
Indenture Trustee, in the case of the Indenture, be a valid and binding
obligation of the Company enforceable against it in accordance with its terms,
subject to Bankruptcy and Equity.

(j) The Capital Securities and the Common Securities have been duly authorized
by the Declaration and, when issued and delivered against payment therefor on
the Closing Date to you, in the case of the Capital Securities, and to the
Company, in the case of the Common Securities, each in accordance with this
Agreement, the Declaration, the Capital Securities Subscription Agreement and
the Common Securities Subscription Agreement, respectively, will be validly
issued and represent undivided beneficial interests in the assets of the Trust.
The issuance of the Capital Securities or the Common Securities is not subject
to any preemptive or other similar rights. On the Closing Date, all of the
issued and outstanding Common Securities will be directly owned by the Company
free and clear of any pledge, security interest, claim, lien or other
encumbrance.

(k) The Subordinated Debt Securities have been duly authorized by the Company
and, at the Closing Date, will have been duly executed and delivered to the
Indenture Trustee for authentication in accordance with the Indenture and the
debenture subscription agreement, and, when authenticated in the manner provided
for in the Indenture and delivered against payment therefor by the Trust, will
constitute valid and binding obligations of the Company entitled to the benefits
of the Indenture enforceable against the Company in accordance with their terms,
subject to Bankruptcy and Equity.



--------------------------------------------------------------------------------

(l) This Agreement has been duly authorized, executed and delivered by the
Company and the Trust.

(m) The Trust is not in violation of any provision of the Statutory Trust Act
and when the Declaration is executed and delivered will not be in violation of
the Declaration. The execution, delivery and performance of the Operative
Documents to which it is a party by the Company or the Trust, and the
consummation of the transactions contemplated herein or therein, will not
conflict with or constitute a breach of, or a default under, or result in the
creation or imposition of any lien, charge or other encumbrance upon any
property or assets of the Trust, the Company or any of the Company’s
subsidiaries pursuant to any contract, indenture, mortgage, loan agreement,
note, lease or other instrument to which the Trust, the Company or any of its
subsidiaries is a party or by which it or any of them may be bound, or to which
any of the property or assets of any of them is subject, except for a conflict,
breach, default, lien, charge or encumbrance which could not reasonably be
expected to have an adverse effect on the consummation of the transactions
contemplated herein or therein, nor will such action result in any violation of
the Declaration or the Statutory Trust Act or require the consent, approval,
authorization or order of any court or governmental agency or body.

(n) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of Delaware, with all requisite
corporate power and authority to own its properties and conduct the business it
transacts and proposes to transact, and is duly qualified to transact business
and is in good standing as a foreign corporation in each jurisdiction where the
nature of its activities requires such qualification except where the failure of
the Company to be so qualified would not, singly or in the aggregate, have a
materially adverse effect on the condition (financial or otherwise), earnings or
business of the Company and its subsidiaries taken as a whole, whether or not
occurring in the ordinary course of business (a “Material Adverse Effect”).

(o) Each of the Company’s subsidiaries is listed in Schedule 1 (the
“Subsidiaries”) and has been duly incorporated and is validly existing as an
entity in good standing under the laws of the jurisdiction in which it is
chartered or organized, with all requisite corporate power and authority to own
its properties and conduct the business it transacts and proposes to transact,
and is duly qualified to transact business and is in good standing as a foreign
corporation in each jurisdiction where the nature of its activities requires
such qualification except where the failure of such Subsidiary to be so
qualified would not, singly or in the aggregate, have a Material Adverse Effect.

(p) The Company and each of its Subsidiaries have all requisite power and
authority, and all necessary authorizations, approvals, orders, licenses,
certificates and permits of and from regulatory or governmental officials,
bodies and tribunals, to own or lease their respective properties and to conduct
their respective businesses as now being conducted, and neither the Company nor
any of the Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such authorizations, approvals, orders,
licenses, certificates or permits which, singly or in the aggregate, if the
failure to be so licensed or approved or if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect; and the
Company and its Subsidiaries are in compliance with all applicable laws, rules,
regulations and orders and consents, the violation of which would have a
Material Adverse Effect.



--------------------------------------------------------------------------------

(q) The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries for the year
ended December 31, 2005 (the “Financial Statements”) and the interim unaudited
consolidated financial statements of the Company and its consolidated
subsidiaries for the three months ended March 31, 2006 (the “Interim Financial
Statements”) provided to you are the most recent available audited and unaudited
consolidated financial statements of the Company and its consolidated
subsidiaries, respectively, and fairly present in all material respects, in
accordance with generally accepted accounting principles, the financial position
of the Company and its consolidated subsidiaries, and the results of operations
and changes in financial condition as of the dates and for the periods therein
specified, subject, in the case of Interim Financial Statements, to year-end
adjustments. Such consolidated financial statements and schedules have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved (except as otherwise noted
therein).

(r) The Company’s report on Form FR Y-9C dated December 31, 2005 provided to you
is the most recent available such report and the information therein fairly
presents in all material respects the financial position of the Company and its
subsidiaries.

(s) Since the respective dates of the Financial Statements, the Interim
Financial Statements and the report on Form FR Y-9C, there has been no material
adverse change or development with respect to the financial condition or
earnings of the Company and its subsidiaries, taken as a whole.

(t) Neither the Company nor any of the Subsidiaries is in violation of its
respective charter or by-laws or similar organizational documents or in default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, loan agreement, note,
lease or other agreement or instrument to which the Company or any of the
Subsidiaries is a party or by which it or any of them may be bound or to which
any of the property or assets of the Company or any of the Subsidiaries is
subject, the effect of which violation or default in performance or observance
would have a Material Adverse Effect.

(u) The Company is duly registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended (the “Bank Holding Company Act”), and
the regulations of the Board of Governors of the Federal Reserve System (the
“Federal Reserve”), and the deposit accounts of the Company’s subsidiary banks
are insured by the Federal Deposit Insurance Corporation (“FDIC”) to the fullest
extent permitted by law and the rules and regulations of the FDIC, and no
proceeding for the termination of such insurance is pending or to the best of
our knowledge threatened.

(v) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance of this



--------------------------------------------------------------------------------

Agreement, the Indenture, the Declaration and the Guarantee, or the consummation
of any of the transactions contemplated hereby or thereby; or (ii) could
reasonably be expected to have a Material Adverse Effect.

(w) Neither the Company nor any of its Subsidiaries is party to or otherwise the
subject of any consent decree, memorandum of understanding, written commitment
or other written supervisory agreement or enforcement action with the FDIC or
any other Federal or state authority or agency charged with the supervision or
insurance of the Company and its subsidiaries.

(x) Each of the Company and its Subsidiaries owns or leases all such properties
as are necessary to the conduct of its operations as presently conducted.

2. Sale of the Capital Securities. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties herein set
forth, the Company and the Trust jointly and severally hereby appoint you as
placement agent (the “Placement Agent”), and you hereby accept such appointment,
to act as the agent of the Company and the Trust, in connection with the
offering of the Capital Securities contemplated hereby, for the purpose of
soliciting offers and sales of the Capital Securities from the Purchaser (as
defined below). You agree to use your best efforts, subject to the terms and
conditions of this Agreement, on or prior to the Closing Date, to effect such
placement of the Capital Securities with an aggregate stated liquidation amount
of $20,000,000 at a purchase price equal to 100% of the stated liquidation
amount thereof.

The Company and the Trust propose to issue and sell the Capital Securities on
the Closing Date to SCP Structured Fund I, Ltd., a newly formed company with
limited liability established under the laws of the Cayman Islands (the
“Purchaser”), pursuant to the terms of the Capital Securities Subscription
Agreement, to be entered into on the Closing Date (the “Capital Securities
Subscription Agreement”), among the Company, the Trust and the Purchaser. The
Company and the Trust agree to execute the Capital Securities Subscription
Agreement with the Purchaser and to return the same to you. In addition, the
Company and the Trust agree that the Purchaser (and any subsequent transferee
that is an entity that holds a pool of trust preferred securities, debt
securities and/or similar securities or a trustee thereof (a “Subsequent Pooled
Trust Vehicle”)) shall be entitled to the benefit of, and to rely on, the
provisions of this Agreement to the extent such provisions address or relate to
the Purchaser or the Capital Securities. No Placement Agent shall, in fulfilling
its obligations hereunder, act as an underwriter for the Capital Securities.

Whether or not the sale and delivery of the Capital Securities as provided
herein is consummated, the Company will not be obligated to pay to you any
commission or other compensation in connection therewith.

The distribution rate of the Capital Securities, as of the date hereof, is the
Floating Rate. Under certain circumstances, the distribution rate of the Capital
Securities may be reduced pursuant to a written agreement among you, the
Purchaser and the Company made prior to the Closing Date.



--------------------------------------------------------------------------------

3. Delivery and Payment. Delivery of and payment for the Capital Securities
shall be made at 10:00 a.m. New York City time, on May 16, 2006, or such later
date as you shall designate in writing, which date and time may be postponed by
agreement between you, on the one hand, and the Company and the Trust, on the
other hand (such date and time of delivery and payment for the Capital
Securities being herein called the “Closing Date”); provided, that the Closing
Date may be no later than 60 days from the date hereof.

Delivery of the Capital Securities shall be made at such location, and in such
names and denominations, as you shall designate at least one business day in
advance of the Closing Date. The Company and the Trust agree to have the Capital
Securities available for inspection and checking by you in Washington, D.C., not
later than 1:00 p.m. on the business day prior to the Closing Date. The closing
for the purchase and sale of the Capital Securities shall occur at the offices
of McKee Nelson LLP, 1919 M Street, N.W., Washington, D.C. 20036, or such other
place as the parties hereto shall agree.

4. Representations. The Placement Agent represents to the Company and the Trust
that:

(a) It is aware that the Securities have not been and will not be registered
under the Securities Act and may not be offered or sold within the United States
or to U.S. persons except in accordance with Rule 903 of Regulation S under the
Securities Act or pursuant to another exemption from the registration
requirements of the Securities Act. It will not offer, sell or arrange for the
offer or sale of any Securities to purchasers except in privately negotiated
transactions that will not require registration of the Securities under the
Securities Act. Terms used in the first sentence of this Section 4 have the
meanings given to them by Regulation S under the Securities Act.

(b) Neither it, nor any of its Affiliates, nor any person acting on its or their
behalf has engaged, or will engage, in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with any
offer or sale of the Securities.

(c) Neither it, nor any of its Affiliates, nor any person acting on its or their
behalf has engaged or will engage in any directed selling efforts within the
meaning of Regulation S under the Securities Act with respect to the Securities.

5. Agreements. The Company and the Trust agree with the Placement Agent and the
Purchaser that:

(a) Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates to, resell any Capital Securities that have been acquired by
any of them.

(b) Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates, nor any person acting on its or their behalf, to, directly or
indirectly, make offers or sales of any security, or solicit offers to buy any
security, under circumstances that would require the registration of any of the
Securities under the Securities Act, provided, however, this obligation does not
apply to acts or omissions of the Placement Agent.



--------------------------------------------------------------------------------

(c) Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates, nor any person acting on its or their behalf, to, engage in
any form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with any offer or sale of any of the Securities,
provided, however, this obligation does not apply to acts or omissions of the
Placement Agent.

(d) Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates, nor any person acting on its or their behalf, to, engage in
any directed selling efforts within the meaning of Regulation S under the
Securities Act with respect to the Securities, provided, however, this
obligation does not apply to acts or omissions of the Placement Agent.

(e) So long as any of the Securities are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, each
of the Company and the Trust will, during any period in which it is not subject
to and in compliance with Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) or it is not exempt from such reporting
requirements pursuant to and in compliance with Rule 12g3-2(b) under the
Exchange Act, provide to each holder of such restricted securities and to each
prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Securities Act.
This covenant is intended to be for the benefit of the holders, and the
prospective purchasers designated by such holders, from time to time of such
restricted securities. The information provided by the Company and the Trust
pursuant to this Section 5(e) will not, at the date thereof, contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

(f) Neither the Company nor the Trust will, until 180 days following the Closing
Date, without your prior written consent, offer, sell, contract to sell, grant
any option to purchase or otherwise dispose of, directly or indirectly, (i) any
Capital Securities or other securities of the Trust other than as contemplated
by this Agreement, (ii) any securities that are substantially similar to the
Securities or (iii) any other securities convertible into, or exercisable or
exchangeable for, any of (i) or (ii), or enter into an agreement, or announce an
intention, to do any of the foregoing.

(g) Except as set forth in the Fee Agreement dated as of the date hereof between
the Placement Agent and Wilmington Trust Company, the Company agrees to pay
(i) the costs incident to the authorization, issuance, sale and delivery of the
Capital Securities and any taxes payable in that connection and (ii) the fees
and expenses of the Institutional Trustee, the Guarantee Trustee and the
Indenture Trustee.

6. Conditions to the Obligations of the Placement Agent. The Placement Agent’s
obligations to use its best efforts to procure subscription and payment for the
Capital Securities and the Purchaser’s obligations on the Closing Date shall be
subject to the accuracy of the representations and warranties on the part of the
Company and the Trust contained herein as of the date and time that this
Agreement is executed (the “Execution Time”) and the Closing Date, to the
accuracy of the statements of the Company and the Trust made in any certificates



--------------------------------------------------------------------------------

pursuant to the provisions hereof, to the performance by the Company and the
Trust of their obligations hereunder and to the following additional conditions:

(a) The Company shall have furnished to you and the Purchaser the opinion of
Troy & Gould Professional Corporation, special counsel for the Company, dated
the Closing Date, addressed to you, in substantially the form set out in Annex A
hereto.

(b) The Company shall have furnished to you and the Purchaser the opinion of
McKee Nelson LLP, special tax counsel for the Company, dated the Closing Date,
containing such assumptions, qualifications and limitations as shall be
reasonably acceptable to you and your counsel to the effect that for U.S.
federal income tax purposes, the Subordinated Debt Securities will constitute
indebtedness of the Company, in substantially the form set out in Annex B
hereto.

(c) You and the Purchaser shall have received the opinion of Morris, James,
Hitchens & Williams LLP, special Delaware counsel for the Company and the Trust,
dated the Closing Date, addressed to you, in substantially the form set out in
Annex C hereto.

(d) You and the Purchaser shall have received the opinion of Morris, James,
Hitchens & Williams LLP, counsel for the Guarantee Trustee, the Institutional
Trustee, the Delaware Trustee and the Indenture Trustee, dated the Closing Date
addressed to you, in substantially the form set out in Annex D hereto.

(e) The Company shall have furnished to you a certificate of the Company, signed
by the Chief Executive Officer, a Vice President and by a Treasurer or Chief
Financial Officer of the Company, dated the Closing Date, to the effect that:

(i) the representations and warranties of the Company and the Trust in this
Agreement are true and correct in all material respects on and as of the Closing
Date with the same effect as if made on the Closing Date, and the Company and
the Trust have complied with all the agreements and satisfied all the conditions
on either of their part to be performed or satisfied at or prior to the Closing
Date; and

(ii) since the date of the most recent financial statements provided to the
Placement Agent, there has been no material adverse change in the condition
(financial or other), earnings, business or properties of the Company and its
subsidiaries, whether or not arising from transactions in the ordinary course of
business.

(f) Subsequent to the Execution Time there shall not have been any change, or
any development involving a prospective change, in or affecting the business or
properties of the Company and its subsidiaries the effect of which, is, in your
judgment, so material and adverse as to make it impractical or inadvisable to
proceed with the offering or delivery of the Capital Securities.

(g) Prior to the Closing Date, the Company and the Trust shall have furnished to
you and the Purchaser such further information, certificates and documents as
you may reasonably request.



--------------------------------------------------------------------------------

(h) At the Closing Date, each of the Operative Documents shall have been duly
authorized, executed and delivered by each party thereto, and copies thereof
shall have been delivered to you.

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions, certificates and documents mentioned above or elsewhere in
this Agreement shall not be in all material respects reasonably satisfactory in
form and substance to you, this Agreement and all the Placement Agent’s
obligations hereunder may be canceled at, or at any time prior to, the Closing
Date by you. Notice of such cancellation shall be given to the Company and the
Trust in writing or by telephone or telegraph confirmed in writing.

7. Conditions to the Obligations of the Company. The obligations of the Company
and the Trust to sell the Capital Securities to the Purchaser and consummate the
transactions contemplated by this Agreement shall be subject to the accuracy of
the representations and warranties of the Placement Agent contained herein as of
the Closing Date and to the performance by the Placement Agreement of its
obligations hereunder.

8. Reimbursement of Expenses of the Placement Agent. If the sale of the Capital
Securities provided for herein is not consummated because any condition set
forth in Section 6 hereof is not satisfied, because of any termination pursuant
to Section 9 hereof or because of any refusal, inability or failure on the part
of the Company or the Trust to perform any agreement herein or comply with any
provision hereof, the Company will reimburse the Placement Agent upon demand for
all documented out-of-pocket expenses (including reasonable fees and
disbursements of counsel) that shall have been incurred by you in connection
with the proposed offering of the Capital Securities.

9. Indemnification and Contribution. (a) The Company and the Trust agree jointly
and severally to indemnify and hold harmless the Placement Agent and the
Purchaser and their respective directors, officers, employees and agents and
each person who controls the Placement Agent or the Purchaser within the meaning
of either the Securities Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Securities Act, the Exchange Act or other Federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in any information (whether oral or written) or
documents furnished or made available to the Placement Agent or the Purchaser by
the Company or the Trust, or their respective representatives in connection with
the transactions contemplated herein, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action. This indemnity
agreement will be in addition to any liability which the Company or the Trust
may otherwise have.



--------------------------------------------------------------------------------

(b) The Company agrees to indemnify the Trust against all loss, liability,
claim, damage and expense whatsoever, as due from the Trust under Section 9(a)
hereunder.

(c) Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve the
indemnifying party from liability under paragraph (a) above, unless and to the
extent that the indemnifying party did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) above. The indemnifying
party shall be entitled to appoint counsel of the indemnifying party’s choice at
the indemnifying party’s expense to represent the indemnified party in any
action for which indemnification is sought (in which case the indemnifying party
shall not thereafter be responsible for the fees and expenses of any separate
counsel retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be satisfactory to the indemnified
party. Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding. An indemnified
party will not, without the prior written consent of the indemnifying parties,
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action).

(d) In the event that the indemnity provided in paragraph (a), (b) or (c) of
this Section 9 is unavailable or insufficient to hold harmless an indemnified
party for any reason, the Company, the Trust and you agree to contribute to the
aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending same)
(collectively “Losses”) to which the Company, the Trust and you may be subject
in such proportion as is appropriate to reflect the relative benefits received
by the



--------------------------------------------------------------------------------

Company and the Trust on the one hand and by you on the other from the offering
of the Securities; provided, however, that in no case shall you be responsible
for any amount in excess of the total commissions specified in Section 2
hereunder. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company, the Trust and you shall contribute in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of the Company and the Trust on the one hand and of you
on the other in connection with the statements or omissions which resulted in
such Losses, as well as any other relevant equitable considerations. Benefits
received by the Company and the Trust shall be deemed to be equal to the total
net proceeds from the offering (before deducting expenses) received by it, and
benefits received by you shall be deemed to be equal to the total commissions
specified in Section 2. Relative fault shall be determined by reference to,
among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company and the Trust on the one hand or
you on the other, the intent of the parties and their relative knowledge, access
to information and opportunity to correct or prevent such untrue statement or
omission. The Company, the Trust and you agree that it would not be just and
equitable if contribution were determined by pro rata allocation or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, the Purchaser, each person who controls the Placement Agent or
the Purchaser within the meaning of either the Securities Act or the Exchange
Act and each director, officer, employee and agent of the Placement Agent or the
Purchaser shall have the same rights to contribution as you, and each person who
controls the Company within the meaning of either the Securities Act or the
Exchange Act, each officer and director of the Company and each Administrator of
the Trust shall have the same rights to contribution as the Company, subject in
each case to the applicable terms and conditions of this paragraph (d).

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of you, by notice given to the Company and the Trust prior to
delivery of and payment for the Capital Securities, if prior to such time
(i) there has occurred any Material Adverse Effect, (ii) trading in any of the
Company’s securities shall have been suspended by the Commission or the exchange
upon which the Company’s securities are traded, if any, or trading in securities
generally on the New York Stock Exchange shall have been suspended or limited or
minimum prices shall have been established on such Exchange, (iii) a banking
moratorium shall have been declared either by Federal or Delaware authorities,
or (iv) there shall have occurred any outbreak or escalation of hostilities,
declaration by the United States of a national emergency or war or other
calamity or crisis the effect of which on financial markets is such as to make
it, in your judgment, impracticable or inadvisable to proceed with the offering
or delivery of the Capital Securities.

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company and
the Trust or their respective officers or trustees and of the Placement Agent
set forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Placement
Agent, the Company or the Trust or any of the officers, directors or



--------------------------------------------------------------------------------

trustees, administrators, controlling persons, and will survive delivery of and
payment for the Capital Securities. The provisions of Sections 8 and 9 hereof
shall survive the termination or cancellation of this Agreement.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Placement Agent, will be mailed, delivered or
telecopied and confirmed to at Park Avenue Plaza, 55 East 52nd Street, New York,
New York 10055, Attention: Larry Fagan/Glen Leppert/Jim Reagan; if sent to the
Company or the Trust, will be mailed, delivered or telecopied and confirmed to
it at 23901 Calabasas Road, Suite 1050, Calabasas, California 91302.

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons, and, except as set forth below, no other
person will have any right or obligation hereunder.

The parties hereto agree that each transferee of the Capital Securities is an
express and intended third party beneficiary of this Agreement and shall be
entitled to the benefit of, and to rely on, the provisions of this Agreement to
the extent such provisions address or relate to the Capital Securities.

14. Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

15. Counterparts. This Agreement may contain more than one counterpart of the
signature page and this Agreement may be executed by the affixing of the
signature of each of the Company, the Trust and you to any of such counterpart
signature pages. All of such counterpart signature pages shall be read as though
one, and they shall have the same force and effect as though all of the signers
had signed a signature page.

16. Entire Agreement. This Agreement, together with the Operative Documents and
the other documents delivered in connection with the transactions contemplated
by this Agreement, is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, warranties, promises or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, together with the Operative Documents and the other documents
delivered in connection with the transactions contemplated by this Agreement,
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Trust and you.

 

Very truly yours, BEVERLY HILLS BANCORP INC. By:  

/s/ Larry B. Faigin

Name:   Larry B Faigin Title:   Chief Executive Officer BEVERLY HILLS STATUTORY
TRUST 2006 By:  

/s/ Larry B. Faigin

Name:   Larry B Faigin Title:   Administrator

 

The foregoing Agreement is hereby

confirmed and accepted as of the

date first above written.

ABN AMRO, INC. By:  

/s/ Michael Drexler

Name:   Michael Drexler Title:   Director



--------------------------------------------------------------------------------

SCHEDULE 1

List of Subsidiaries

WFC Inc.

Wilshire Acquisitions Corporation

First Bank of Beverly Hills

Wilshire Ventures PFE Inc.

Wilshire Mortgage Funding Company IV, Inc.

Wilshire Mortgage Funding Company V, Inc.

Wilshire Mortgage Funding Company VI, Inc.

FBBH Investment Services Corporation

Wilshire Management Leasing Corporation



--------------------------------------------------------------------------------

ANNEX A

Pursuant to Section 6(a) of the Placement Agreement, special counsel for the
Company shall deliver an opinion in substantially the following form:

(i) each of the Company and the Subsidiaries (A) has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
jurisdiction in which it is chartered or organized, with full corporate power
and authority to own its properties and conduct the business it transacts and
proposes to transact, (B) is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction which
requires such qualification wherein it owns or leases properties or conducts
business, except where the failure to be so qualified would not, singularly or
in the aggregate, have a Material Adverse Effect, and (C) holds all approvals,
authorizations, orders, licenses, certificates and permits from governmental
authorities necessary for the conduct of its business, except where the failure
to hold such approvals, authorizations, orders, licenses, certificates and/or
permits would not, singularly or in the aggregate, have a Material Adverse
Effect;

(ii) no consent, approval, authorization or order of any court or governmental
agency or body is required for the consummation of the transactions contemplated
herein or in the Operative Documents, in connection with the solicitation of the
purchase and sale of the Capital Securities by you or the purchase of the
Subordinated Debt Securities by the Trust except such approvals (specified in
such opinion) as have been obtained;

(iii) neither the issue and sale of the Capital Securities or the Subordinated
Debt Securities, the execution and delivery of the Operative Documents by the
Company or the Trust and the consummation of any other of the transactions
therein contemplated in any Operative Document nor the fulfillment of the terms
thereof will conflict with, result in a breach or violation of, or constitute a
default under any law or the charter or by-laws of the Company or any of its
Subsidiaries, the terms of any indenture or other agreement or instrument known
to such counsel after due inquiry and to which the Company or any of its
Subsidiaries is a party or bound or any judgment, order, decree, of any court,
regulatory body, administrative agency, governmental body or arbitrator having
jurisdiction over the Company or any of its Subsidiaries, or any provision of
applicable law, known to such counsel after due inquiry to be applicable to the
Company or any of its Subsidiaries, except for such conflicts, breaches,
violations or defaults which are not, in the aggregate, material to the Company
and its subsidiaries taken as a whole and which do not adversely affect the
consummation of the transactions contemplated in this Agreement and the
Operative Documents;

(iv) the Company is duly registered as a bank holding company under the Bank
Holding Company Act and the regulations thereunder of the Federal Reserve, and
the deposit accounts of the Company’s banking subsidiaries are insured by the
FDIC to the fullest extent permitted by law and the rules and regulations of the
FDIC, and, to the best of our knowledge no proceeding for the termination of
such insurance is pending or threatened;



--------------------------------------------------------------------------------

(v) each of the Indenture and the Guarantee Agreement has been duly authorized,
executed and delivered by the Company, and (in the case of the Indenture and the
Guarantee, respectively, assuming it is duly authorized, executed and delivered
by the Indenture Trustee and the Guarantee Trustee, respectively) constitutes a
legal, valid and binding instrument of the Company enforceable against the
Company in accordance with its terms, subject to Bankruptcy and Equity; the
Subordinated Debt Securities have been duly and validly authorized and delivered
to the Indenture Trustee for authentication in accordance with the Indenture,
and when authenticated in accordance with the provisions of the Indenture and
delivered to and paid for by the Trust, will constitute legal, valid and binding
obligations of the Company entitled to the benefits of the Indenture and
enforceable against the Company in accordance with its terms, subject to
Bankruptcy and Equity;

(vi) each of the Placement Agreement and the Capital Securities Subscription
Agreement has been duly authorized, executed and delivered by the Company and
constitutes a valid and binding instrument of the Company, enforceable against
the Company in accordance with its terms;

(vii) the Declaration has been duly authorized, executed and delivered by the
Company and the Administrators;

(viii) each of the Placement Agreement and the Capital Securities Subscription
Agreement has been duly executed and delivered by the Trust and constitutes a
valid and binding instrument of the Trust, enforceable against the Trust in
accordance with its terms;

(ix) neither the Company nor the Trust is, and, following the issuance of the
Capital Securities and the consummation of the transactions contemplated by the
Operative Documents and the application of the proceeds therefrom, neither the
Company nor the Trust will be an “investment company” or an entity “controlled”
by an “investment company,” required to be registered under the Investment
Company Act; and

(x) assuming the accuracy of the representations and warranties and compliance
with the agreements contained herein, no registration of any of the Securities
under the Securities Act is required for the offer, and sale and delivery by the
Trust to the Purchaser of the Capital Securities in the manner contemplated by
this Agreement, and the Indenture, the Declaration and the Guarantee are not
required to be qualified under the Trust Indenture Act of 1939.

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of New York, the corporate laws of the State of Delaware and
the Federal laws of the United States and (B) rely as to matters involving the
application of laws of any jurisdiction other than New York and Delaware or the
United States, to the extent deemed proper and specified in such opinion, upon
the opinion of other counsel of good standing believed to be reliable and who
are



--------------------------------------------------------------------------------

satisfactory to you and as to matters of fact, and to the extent deemed proper,
upon certificates of responsible officers of the Company and public officials.
Such opinion shall provide that any Subsequent Pooled Trust Vehicle may rely on
such opinion as if it was an addressee thereof.



--------------------------------------------------------------------------------

ANNEX B

Pursuant to Section 6(b) of the Placement Agreement, special tax counsel for the
Company shall deliver an opinion in substantially the following form:

We have acted as special tax counsel to Beverly Hills Bancorp Inc., a Delaware
corporation (the “Company”), in connection with the offering by Beverly Hills
Statutory Trust 2006 (the “Trust”) of $20,000,000 Floating Rate Capital
Securities (liquidation amount $1,000 per capital security) (the “Capital
Securities”). The Capital Securities represent undivided beneficial ownership
interests in $20,619,000 in aggregate principal amount of Floating Rate Junior
Subordinated Debt Securities due 2036 of the Company (the “Subordinated Debt
Securities”). This opinion letter is furnished pursuant to Section 6(b) of the
Placement Agreement dated May 16, 2006, between the Company, the Trust and you.

In arriving at the opinions expressed below we have examined executed copies of
(i) the Amended and Restated Declaration of Trust of the Trust dated the date
hereof (the “Declaration”), and (ii) the Indenture relating to the issuance of
the Subordinated Debt Securities dated the date hereof (the “Indenture”)
(together, the “Operative Documents”). In addition, we have made such
investigations of law and fact as we have deemed appropriate as a basis for the
opinion expressed below.

It is our opinion that, under current law and assuming the performance of the
Operative Documents in accordance with the terms described therein, the
Subordinated Debt Securities will be treated for United States federal income
tax purposes as indebtedness of the Company.

Our opinion is based on the U.S. Internal Revenue Code of 1986, as amended,
Treasury regulations promulgated thereunder, and administrative and judicial
interpretations thereof, all as of the date hereof and all of which are subject
to change, possibly on a retroactive basis. In rendering this opinion, we are
expressing our views only as to the federal income tax laws of the United States
of America.

Such opinion shall provide that any Subsequent Pooled Trust Vehicle may rely on
such opinion as if it was an addressee thereof.



--------------------------------------------------------------------------------

ANNEX C

Pursuant to Section 6(c) of the Placement Agreement, special Delaware counsel
for the Company and the Trust shall deliver an opinion in substantially the
following form:

1. The Trust has been duly formed and is validly existing in good standing as a
statutory trust under the Act.

2. The Declaration constitutes a valid and binding obligation of the Sponsor and
Trustees party thereto, enforceable against such Sponsor and Trustees in
accordance with its terms.

3. Under the Act and the Declaration, the Trust has the requisite trust power
and authority (i) to own its properties and conduct its business, all as
described in the Declaration, (ii) to execute and deliver, and perform its
obligations under, the Trust Documents, (iii) to authorize, issue, sell and
perform its obligations under its Trust Securities, and (iv) to purchase and
hold the Debentures.

4. The Capital Securities of the Trust have been duly authorized for issuance by
the Trust and, when issued, executed and authenticated in accordance with the
Declaration and delivered against payment therefor in accordance with the
Declaration and the Capital Subscription Securities Agreement, will be validly
issued and, subject to the qualifications set forth in paragraph 5 below, fully
paid and nonassessable undivided beneficial interests in the assets of the Trust
and the Capital Security Holders will be entitled to the benefits provided by
the Declaration.

5. Each Capital Security Holder, in such capacity, will be entitled to the same
limitation of personal liability extended to stockholders of private
corporations for profit organized under the General Corporation Law of the State
of Delaware. We note, however, that the Capital Security Holders may be required
to make payment or provide indemnity or security as set forth in the
Declaration.

6. Under the Declaration and the Act, the issuance of the Trust Securities of
the Trust is not subject to preemptive rights.

7. The Common Securities of the Trust have been duly authorized for issuance by
the Trust and, when issued and executed in accordance with the Declaration and
delivered against payment therefor in accordance with the Declaration and the
Common Securities Subscription Agreement, will be validly issued undivided
beneficial interests in the assets of the Trust and the Common Security Holders
will be entitled to the benefits provided by the Declaration.

8. Under the Declaration and the Act, the execution and delivery by the Trust of
the Trust Documents, and the performance by the Trust of its obligations
thereunder, have been duly authorized by the requisite trust action on the part
of such Trust.



--------------------------------------------------------------------------------

9. The issuance and sale by the Trust of its Trust Securities, the execution,
delivery and performance by the Trust of the Trust Documents, the consummation
by the Trust of the transactions contemplated by the Trust Documents, and the
compliance by the Trust with its obligations thereunder are not prohibited by
(i) the Declaration or the Certificate, or (ii) any law or administrative
regulation of the State of Delaware applicable to such Trust.

10. No authorization, approval, consent or order of any Delaware court or
Delaware governmental authority or Delaware agency is required to be obtained by
the Trust solely in connection with the issuance and sale by the Trust of its
Trust Securities, the due authorization, execution and delivery by the Trust of
the Trust Documents or the performance by the Trust of its obligations under the
Trust Documents.

11. The Capital Security Holders (other than those Capital Security Holders who
reside or are domiciled in the State of Delaware) will have no liability for
income taxes imposed by the State of Delaware solely as a result of their
participation in the Trust, and the Trust will not be liable for any income tax
imposed by the State of Delaware.

Such opinion shall provide that any Subsequent Pooled Trust Vehicle may rely on
such opinion as if it was an addressee thereof.



--------------------------------------------------------------------------------

ANNEX D

Pursuant to Section 6(d) of the Placement Agreement, counsel for the Guarantee
Trustee, the Institutional Trustee, the Delaware Trustee and the Indenture
Trustee shall deliver an opinion in substantially the following form:

1. Wilmington Trust Company (“WTC”) is a Delaware banking corporation with trust
powers, duly incorporated, validly existing and in good standing under the laws
of the State of Delaware, with requisite corporate power and authority to
execute and deliver, and to perform its obligations under, the Transaction
Documents.

2. The execution, delivery, and performance by WTC of the Transaction Documents
have been duly authorized by all necessary corporate action on the part of WTC,
and the Transaction Documents have been duly executed and delivered by WTC.

3. The execution, delivery and performance of the Transaction Documents by WTC
and the consummation of any of the transactions by WTC contemplated thereby are
not prohibited by (i) the Charter or Bylaws of WTC, (ii) any law or
administrative regulation of the State of Delaware or the United States of
America governing the banking and trust powers of WTC, or (iii) to our knowledge
(based and relying solely on the Officer Certificates), any agreements or
instruments to which WTC is a party or by which WTC is bound or any judgments or
order applicable to WTC.

4. The Debentures delivered on the date hereof have been authenticated by due
execution thereof and delivered by WTC, as Debenture Trustee, in accordance with
the Corporation Order. The Capital Securities delivered on the date hereof have
been authenticated by due execution thereof and delivered by WTC, as
Institutional Trustee, in accordance with the related Trust Order.

5. None of the execution, delivery and performance by WTC of the Transaction
Documents and the consummation of any of the transactions by WTC contemplated
thereby requires the consent, authorization, order or approval of, the
withholding of objection on the part of, the giving of notice to, the
registration with or the taking of any other action in respect of, any
governmental authority or agency, under any law or administrative regulation of
the State of Delaware or the United States of America governing the banking and
trust powers of WTC, except for the filing of the Certificate for the Trust with
the Office of the Secretary of State of the State of Delaware pursuant to the
Delaware Statutory Trust Act 12 Del.C. §3801, et seq. (which filing has been
duly made).

Such opinion shall provide that any Subsequent Pooled Trust Vehicle may rely on
such opinion as if it was an addressee thereof.